Citation Nr: 1444013	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  06-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic vertigo on an extraschedular basis under 38 C.F.R. § 3.321(b).

2.  Entitlement to an effective date prior to July 14, 2008, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Scott Schermerhorn, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2007 and May 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a RO hearing before a Decision Review Officer in July 2008, and at a video-conference hearing before the undersigned Acting Veterans Law Judge in December 2010.  Transcripts of the hearings are of record in the claim file.

In a May 2011 decision the Board denied entitlement to a 30 percent disability rating for posttraumatic vertigo on a schedular basis.  See 38 C.F.R. § 3.321(a).  That decision is final and the issue of entitlement to a higher rating on a schedular basis is not on appeal.  

There remains the rating claim on an extraschedular basis under 38 C.F.R. § 3.321(b).  In the May 2011 decision the Board remanded the rating claim for further development and for RO consideration of whether referral to VA's Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular disability rating, was warranted under 38 C.F.R. § 3.321(b).  

In January 2014 the Board remanded the case for further development of the posttraumatic vertigo initial rating claim appeal.  In that decision the Board also noted that during the appeal, a March 2009 rating decision granted TDIU, effective July 14, 2008, on the basis that this was the date the Veteran met the threshold criteria for the TDIU rating.  At that time, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board took jurisdiction for the issue of entitlement to an effective date for TDIU prior to July 14, 2008.  

The issue of entitlement to an effective date prior to July 14, 2008, for the grant of a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The applicable rating criteria for diseases of the ear reasonably describe the disability picture of the Veteran's posttraumatic vertigo; the evidence does not show marked interference with employment in excess of that contemplated by the rating schedule, frequent periods of hospitalization, or other evidence that would render impractical the application of the regular schedular standards to warrant assigning an initial rating higher than 30 percent at any time on an extra-schedular basis.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for posttraumatic vertigo on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.71a (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

A September 2006 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  In any event, the Veteran has not pointed to any prejudice resulting from the timing or content of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In this regard, the claims file includes service treatment records, Social Security Administration (SSA) disability claim records and relevant post-service treatment records and examination reports.  The Veteran has not otherwise identified existing records that should be obtained. 

The Board remanded the case in January 2014 for the purpose of affording the Veteran a VA examination. The examination was performed in April 2014. The Board has reviewed the examination report and finds the RO substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board also finds the medical evidence is sufficient to permit appellate review at this time.

 The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ (AVLJ) identified the issues to the Veteran, the Veteran volunteered his treatment history, and the Veteran's representative and the AVLJ asked questions concerning symptomatology related to his claim for increased rating, as well as the existence of other evidence that should be obtained.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements. As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

 As discussed above, the VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

As noted in the introduction, a May 2011 Board decision denied a schedular rating in excess of 30 percent for posttraumatic vertigo, and remanded the question of a higher rating on an extraschedular basis.  The extraschedular issue is the only matter now before the Board. 

Ratings generally are to be on the basis of the Rating Schedule.  However, in exceptional cases, where the schedular evaluation is found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation of Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

The Board does not have authority to assign an extraschedular rating in the first instance, although in appropriate cases it may refer the matter to a designated VA official for consideration of an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

Whether the Veteran is entitled to a referral for an extraschedular rating is a component of a claim for an increased rating claim.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

In this case, service connection is established for several other service-connected disabilities in addition to the posttraumatic vertigo subject to this appeal.  The Court has held that extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is to be solely a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).

The rating schedule is generally deemed adequate to rate a disability.  38 C.F.R. § 3.321(a) (2013).  When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b); see Colayong v. West, 12 Vet. App. 524, 536 (1999). 

The Board must consider whether a veteran's disability on appeal presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun, supra.

The Board is precluded from initially assigning an extraschedular rating, but if the Board determines a referral to the Director of C&P is warranted, then there is no restriction on the Board's ability to review the adjudication of an extraschedular rating if, and after, the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd v. Brown, 9 Vet. App. 88, 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue ... to appeal the extra-schedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter...subject to decision by the Secretary shall be subject to one review on appeal to the...Board."). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  If there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review. 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Entitlement to a higher rating for posttraumatic vertigo on a schedular basis was decided in the Board's May 2011 decision and is not on appeal here.  

There remains the rating claim on an extraschedular basis under 38 C.F.R. § 3.321(b).  In the May 2011 decision the Board remanded the rating claim for further evidentiary development and for the RO to then decide whether referral to VA's Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of a higher rating on an extraschedular basis, was warranted under 38 C.F.R. § 3.321(b).  

The June 2013 and May 2014 Supplemental Statements of the Case show that the RO determined that referral was not warranted, and the RO continued the 30 percent rating for posttraumatic vertigo.  As the matter has not been referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of a higher rating on an extraschedular basis, the Board must determine whether referral is warranted.  

The Board has considered entitlement to a rating higher than 30 percent is warranted on an extraschedular basis under the two-step rule articulated in Thun. The Board finds that neither the first nor second Thun element is satisfied here. 

On VA examinations, the Veteran's posttraumatic vertigo has been described in findings to include: with loss of balance when standing up or turning when walking (in October 2006); vertigo or dizziness, with balance or gait problems since 1984, but no signs of staggering gait (in April 2008); no signs of staggering or imbalance (in February 2010); and "he can walk a straight line but unsteady" in April 2014. 

The Veteran's service-connected posttraumatic vertigo is rated under schedular criteria of 38 C.F.R. § 4.87 for diseases of the ear.  Specifically, the disability is evaluated at the maximum rating of 30 percent provided under 38 C.F.R. § 4.87, Diagnostic Code 6204, for peripheral vestibular disorders.  

Under Diagnostic Code 6204, a maximum rating of 30 percent is assignable for symptoms productive of dizziness and occasional staggering.  Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  See Note, 38 C.F.R. § 4.87, Diagnostic Code 6204.

38 C.F.R. § 4.87, Diagnostic Code 6205 provides for ratings associated with Meniere's syndrome, which is an ear disease resulting in combinations of hearing loss, tinnitus, and vertigo.  See Dorland's Illustrated Medical Dictionary 539 (32nd Ed. 2012). 

Under that code, a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6204.  

A cerebellar gait is defined by Dorland's Illustrated Medical Dictionary as a staggering ataxic gait (an unsteady, uncoordinated walk, with a wide base and the feet thrown out, due to some form of ataxia), sometimes with a tendency to fall to one side, indicative of cerebellar lesions.  See Dorland's Illustrated Medical Dictionary 753 (32nd Ed. 2012). 
 
A note following Diagnostic Code 6205 provides for evaluation of Meniere's syndrome either under those criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  But do not combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under diagnostic code 6205.  This note is relevant since in addition to posttraumatic vertigo, rated 30 percent, service connection is in effect for tinnitus, rated 10 percent, and right ear hearing loss, rated zero percent.  As currently rated, these separate evaluations combine to 40 percent.

In comparing the relevant schedular criteria of Diagnostic Codes 6204 and 6205 with the clinical findings regarding the symptomatology of the Veteran's posttraumatic vertigo, the Board finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to the posttraumatic vertigo.  The schedular criteria basically involve symptoms regarding dizziness, staggering, vertigo, gait, and in the case of Diagnostic Code 6205, also associated ear disease symptoms of tinnitus and hearing impairment.  

Therefore, in terms of the first step of Thun, the Veteran's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation of the posttraumatic vertigo is adequate.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not suggest that his posttraumatic vertigo has caused him to miss excessive periods of work or that the posttraumatic vertigo has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral for extraschedular consideration would not be warranted. 

In sum, the Board finds the criteria for a rating higher than 30 percent for the Veteran's posttraumatic vertigo are not met.  Accordingly, the claim must be denied.

 Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

A disability rating in excess of 30 percent for posttraumatic vertigo on an extraschedular basis is denied.


REMAND

On appeal is a claim of entitlement to an effective date prior to July 14, 2008, for the grant of TDIU.

On May 22, 2006, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in which he claimed that he was unable work since July 2005 due to his service-connected ear disabilities.   In a July 2007 rating decision the RO denied the claim for TDIU.  The Veteran perfected an appeal from that decision.  In a March 2009 rating decision, the RO granted entitlement to TDIU effective from July 14, 2008, essentially on the basis that this was the date the Veteran met the threshold criteria for that rating under 38 C.F.R. § 4.16(a).  

In the Board's January 2014 decision (Remand), the Board took jurisdiction for the issue of entitlement to an effective date for TDIU prior to July 14, 2008, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as derived from the appealed claim for an initial rating higher than 30 percent for posttraumatic vertigo.  

The effective date of an award of increased compensation, including a TDIU, shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the percentage requirements of 38 C.F.R. § 4.16(a) are not met, so a TDIU based on 38 C.F.R. § 4.16(a) is not warranted prior to July 14, 2008.  

However, a TDIU may also be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2013).  The Board cannot grant an award of a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

In this case, the RO has not submitted the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  Social Security Administration (SSA) records on file show that the Veteran was granted SSA disability benefits effective prior to July 14, 2008 on the basis of service-connected ear disease.  Therefore the appealed matter must be remanded so that, as the percentage requirements for consideration of 38 C.F.R. § 4.16(a) are not met prior to July 14, 2008, the RO can make a determination as to whether the issue of entitlement to an effective date prior to July 14, 2008 for the grant of a TDIU, should be referred to the Director of Compensation and Pension for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of entitlement to an effective date prior to July 14, 2008 for the grant of a TDIU.  In adjudicating this claim, the RO must consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


